By the Court.
The evidence showed that the plaintiff, a strong, bright boy between five and six years old, on a summer evening in August, 1910, during daylight, was, with other boys, on the side of a street at a watering trough, in which there was a turtle. Suddenly he seized the turtle, and followed or chased by other boys, ran diagonally across the street, without looking for cars, until he reached the tracks of the defendant laid in the street, when some bystander, seeing his danger from a near by rapidly approaching car, called out to him. He then paused an instant, and was struck and injured by the car, which came to a stop within fifteen feet or thereabouts.
The car was in plain sight and there was no other traffic in the *450street. A verdict for the defendant was ordered rightly.* Godfrey v. Boston Elevated Railway, 215 Mass. 432, and cases there collected. McManus v. Boston Elevated Railway, 216 Mass. 191. Mills v. Powers, 216 Mass. 36. Bothwell v. Boston Elevated Railway, 215 Mass. 467. Donahue v. Massachusetts Northeastern Street Railway, 222 Mass. 233.
J. P. Feeney, for the plaintiff, submitted a brief.
E. P. Saltonstall, (R. S. Pattee with him,) for the defendant.

Exceptions overruled.


 By Bell, J. The verdict was ordered at the close of the plaintiff’s evidence.